 1

 2
                                                                    JS-6
 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10

11
     NORMA ALVARADO,                      Case No.: 5:20-cv-00040-JLS-SHK
12
                      Plaintiff(s),       [San Bernardino County Superior Court
13                                        Case No.: CIVDS1906593]
     v.
14
     LOWE’S HOME CENTERS, LLC, a          ORDER RE STIPULATION TO
15   limited liability company; MICHAEL   REMAND REMOVED ACTION
     COX; and DOES 1 to 25,
16
                      Defendant(s).
17

18

19
20

21

22

23

24

25

26

27

28
                                          -1-
 1                                      ORDER
 2        On January 14, 2020, the Parties to the above-captioned Action filed a
 3   Stipulation to Remand Removed Action. The Court, having reviewed that
 4   Stipulation, ORDERS as follows:
 5        1.    The Parties Stipulation to Remand Removed Action is APPROVED;
 6        2.    Central District of California – Eastern Division case number 5:20-cv-
 7   00040-JLS-SHK styled Norma Alvarado v. Lowe’s Home Centers, LLC, et al. is
 8   hereby REMANDED to the San Bernardino County Superior Court.
 9        IT IS SO ORDERED,
10
          Dated: January 22, 2020
11

12                                       __________________________________
                                         HON. JOSEPHINE L. STATON
13                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                             -2-
